Citation Nr: 0818736	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the RO that, in 
pertinent part, denied service connection for right ear 
hearing loss.


FINDINGS OF FACT

1.  The veteran has a right ear hearing disability; the 
disability cannot be medically attributed to any injury, 
disease, or event during active military service.

2.  Sensorineural hearing loss of the right ear is not shown 
to have been manifested to be a compensable degree during the 
one-year period following the veteran's separation from 
active service.


CONCLUSION OF LAW

The veteran's right ear hearing disability is not the result 
of disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability of the 
right ear may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007); Notice and Assistance Requirements and 
Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to 
be codified at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for right 
ear hearing loss.  He says that he was exposed to extremely 
high levels of noise from jet aircraft while working on 
flight lines during service.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of a VCAA notice letter sent to the 
veteran in November 2004.  That letter informed the veteran 
of the information and evidence required to substantiate his 
claim and notified him of his and VA's respective duties for 
obtaining the information and evidence.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  The Board notes, however, that no questions 
with respect to rating and/or effective date are currently 
before the Board on appeal.  Indeed, as set forth below, the 
Board has determined that the veteran's claim for service 
connection for right ear hearing loss must be denied.  
Consequently, no rating or effective date will be assigned as 
a matter of law.  Under the circumstances, the Board finds 
that the purpose of the notice requirement has been satisfied 
as it pertains to the issue currently in question.  No 
further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined for 
purposes of obtaining an opinion with respect to the etiology 
of his hearing loss.  His service medical records have been 
obtained, as have records of post-service treatment, and he 
has not identified and/or provided releases for any other 
evidence that needs to be procured.  No further development 
action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In the present case, there is no dispute that the veteran has 
a current, legally cognizable right ear hearing disability.  
The report of a January 2005 VA audiometric examination 
clearly shows, among other things, that his auditory 
threshold at 4000 Hertz is 40 decibels.  See 38 C.F.R. 
§ 3.385 (2007) (indicating that, for VA purposes, impaired 
hearing is considered to be a disability if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 
40 decibels or greater; or if the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or if speech recognition scores using the Maryland CNC test 
are less than 94 percent).

Nor is there any dispute that the veteran was exposed to 
excessive noise in service.  The veteran's service records 
clearly show that he worked as an electronic navigational 
equipment repairman in the Air Force, and service connection 
for tinnitus and left ear hearing loss has already been 
established on the basis of in-service exposure to noise.

The real question here is whether there is a nexus, or link, 
between the veteran's right ear hearing disability and his 
in-service noise exposure.  The record on appeal contains 
only one medical opinion that addresses that question.  In 
January 2005, a VA examiner reviewed the veteran's claims 
file, including the results of audiometric testing conducted 
during service.  Following an examination of the veteran, and 
a review of the evidence, the examiner concluded that 
"[b]ehavioral auditory thresholds for the right ear at 
separation were consistent with the induction data (normal 
hearing).  Therefore right [ear] hearing loss  . . . [was] 
not caused by military service."  In a supplemental report, 
dated in October 2005, the examiner elaborated on the 
reasoning underlying his conclusion.  He stated, in pertinent 
part:

[T]he shift in right ear auditory threshold from 
induction to separation was minimal.  Reasons for 
this slight shift could be test-retest 
reliability, calibration, and test environment.  
The fact is, at separation, right side hearing 
remained well within normal limits.  In addition, 
recent research has documented that previous 
history of noise exposure does not significantly 
alter thresholds (hearing sensitivity) as 
compared to those with a negative noise history 
over time (Lee, Matthews, Dubno, & Mills, 2005).  
Therefore, it is not as likely as not (less than 
50/50 probability that right [ear] hearing loss . 
. . [was] caused by or [is] a result of military 
related acoustic trauma.


Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board does not question the veteran's belief that his 
right ear hearing loss can be attributed to military noise 
exposure.  However, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As a result, his assertions in that regard 
cannot be accorded any probative weight.  The evidence shows 
that the veteran's right ear auditory acuity was within 
normal limits when he was examined for service separation in 
1969, and there is nothing in the record to show that 
sensorineural hearing loss of right ear was manifested to a 
compensable degree during the one-year period following.  
Under the circumstances-given the lack of objective evidence 
of hearing loss until many years after service, and the 
probative opinion(s) from the VA examiner, uncontradicted by 
other medical evidence-it is the Board's conclusion that the 
greater weight of the evidence is against the claim.  The 
appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


